Mr. Chief Justice Hemphill
delivered the opinion of the •court.
The appellee had obtained in the district court of Bowie county two separate judgments against the appellant, on which ■executions were issued. All proceedings on said executions were afterwards restrained by writs of injunction which were made returnable to the district court of the county of Cass. The petitions for injunctions were in both canses dismissed, ■on the ground that they were not made returnable to the district court of the county where the judgments were rendered.
This action of the court was in conformity with the 152d ■section of the “act to regulate proceedings of the district courts,” pp. 405-6. There being no error in the judgments, it is ordered that both be affirmed.